CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 1 of 6




EXHIBIT E
      CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 2 of 6




April 4, 2019


Alejandro A. Ortiz
Joshua Riegel
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004

Teresa Nelson
Ian Bratlie
American Civil Liberties Union of Minnesota
P.O. Box 14720
Minneapolis, MN 55415

RE:    ACLU v. City of Faribault
       Court File No. 18-cv-1643

Dear Counsel:

We have reviewed your letter dated March 29, 2019 and provide the
following response to the issues outlined therein. Additionally, we have
taken this opportunity to outline Plaintiffs’ outstanding discovery
deficiencies, which we anticipate serving as the basis for a motion to
compel should the parties be unable to reach a resolution.

1. Former City Official E-mail Accounts

Contrary to your claim, Defendant has explained why it has not produced
relevant and responsive ESI from former City officials and employees. In
short, it does not exist, which we have consistently told you.

Your letter substantially misrepresents and mischaracterizes Defendant’s
statements regarding the non-existence of the requested records. You were
told in our March 14 correspondence these accounts no longer exist and
the information associated could only be recovered if there was a local
backup. As was stated in the same letter no local backup of these e-mails
exists. Additionally, our IT Staff did reach out to Microsoft, which
confirmed these e-mails were automatically soft-deleted after the user
     CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 3 of 6



April 4, 2019
Page 2


accounts were deleted, and permanently deleted 30 days afterward. And
to be clear, the user accounts were, in fact, deleted after City Officials and
employees left the City.

Regarding the mayor’s e-mail account, we have now learned that the
practice of using the address mayor@ci.faribault.mn.us was actually
started when Mayor Kevin Voracek came into office and he asked his e-
mail address be formatted in this manner. In other words, former Mayor
Jasinski did not utilize that e-mail address, and his account no longer
exists. Defendant will supplement its previous discovery responses
consistent with this new information.

2. Inadequate Privilege Log

Defendant will update its privilege log to provide additional detail to
demonstrate its assertion of privilege is proper.

3. Occupancy Registers

Finally, you ask that Defendant produce copies of all occupancy registers
maintained by Licensees. You speculate it may not be necessary for the
City to demand production of the occupancy registers from the 350+
Licensees because the City may have them already. As you have already
been informed, the City does not have possession of any registers.

Defendant acknowledges the Ordinance requires Licensees make
available for viewing and copying of the current register. See Ord. No.
2017-13, § 7-40(g). However, actually assembling all of the registers would
be a significant undertaking. A mass mailing would be necessary to start
the process, as the City does not have e-mail addresses for all of the 350+
Licensees. It is not information the City requires Licensees provide. While
you attempt to ameliorate the burden to Defendant, you do not provide
any basis to support the claim these documents are important to resolving
the issues at stake such that their likely benefit outweighs the burden.
Furthermore, you fail to note most of the personnel, time, and resources
needed to complete this request would be expended in following up on
the mailing with each individual Licensee who does not provide an
occupancy register in response to the initial letter.

Moreover, even if Plaintiff was to assist in the mailing of a letter
requesting such information, there is no requirement a Licensee mail a
      CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 4 of 6



April 4, 2019
Page 3


copy back. At most, the letter could request the Licensee contact the City
to coordinate a time to view and copy the register. And finally, this means
the City would still need to coordinate with each Licensee a reasonable
time to view and copy each of the registers, which would be a massive
undertaking. Consequently, the burden still outweighs any purported
benefit, and is not proportional to the needs of this case.

The following outlines Plaintiffs’ outstanding discovery deficiencies.

Plaintiffs’ ESI search:

Our March 22, 2019 correspondence requested Plaintiffs provide
Defendant with the list of ESI searches Plaintiffs allegedly conducted for
each of Defendant’s requests. As of the date of this letter you have not
responded to this request. Plaintiffs additionally have failed to disclose
the sources from which the ESI was compiled. As you are aware, ¶9 of the
ESI Protocol requires you to search the individual Plaintiffs’ social media
accounts and produce such responsive, relevant, and non-privileged ESI.
It does not appear Plaintiffs have conducted their ESI search consistent
with the ESI protocol, as no social media documents have been produced,
despite specific requests for such information.

Objections to Relevance: Responses to Requests for Production 52-54
(Jones, Lacey, Trotter-Ford, and Porras)

As Defendant first brought to your attention on November 21, 2018,
Plaintiffs’ objections to requests for documents evidencing controlled
substance use are improper. Defendant noted such evidence is relevant to
the extent it shows Plaintiffs risk being denied housing on account of their
drug related activities rather than on account of their race.

Plaintiff Priyia Lacey’s Response to 2nd Set of Requests for Production:

Defendant urges Plaintiff Priyia Lacey to withdraw her objections to the
2nd Set of Requests for Production and provide a full and complete
response. The assertion that this request is objectionable because
Defendant has not proven Plaintiff Lacey posted the photographs (to two
separate Facebook accounts in her name) is meritless. Even if Defendant
was not aware of the existence of these photographs and the fact that they
were posted to Facebook, Plaintiff Lacey still has an obligation to search
for responsive documents. “A requesting party has no obligation to prove
     CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 5 of 6



April 4, 2019
Page 4


relevant social media evidence exists or is publicly available before a
responding party’s duty to conduct a reasonable inquiry is triggered.” The
Sedona Conference, Primer on Social Media, Second Edition, 20 Sedona
Conf. J. 1 (forthcoming 2019) (citing FED. R. CIV. P. 26(g)(1); Giacchetto v.
Patchogue-Medford Union Free Sch. Dist., 293 F.R.D. 112, 114 (E.D.N.Y.
2013)) (“The Federal Rules of Civil Procedure do not require a party to
prove the existence of relevant material before requesting it. Furthermore,
[such an] approach improperly shields from discovery the information of
Facebook users who do not share any information publicly.”).

Law Enforcement and Criminal History Records:

We have raised the issue of Plaintiffs’ inadequate response to these
requests numerous times, most recently last month. You will recall your
position was such requests are not proportional to the needs of the case
given the City could obtain this information in the public domain.
Defendant intends to bring a motion to compel based on this improper
objection. See CRST Expedited, Inc. v. Swift Transportation Co. of Arizona,
LLC, 328 F.R.D. 231, 237 (N.D. Iowa 2018) (finding “defendant argues that
because the information sought is publicly available, defendant need not
produce the information. Defendant, however, is mistaken. Although
courts in other circuits have declined to compel production of publicly
available documents, courts in the Eighth Circuit have explicitly rejected
that position.”).

Medical Records:

As you are aware, Defendant served Requests for Admissions on the
individual Plaintiffs in the hopes that these requests could limit the
discovery disputes between the parties. Given the current schedule
established by the Court, and the need to address this issue prior to the
deadline to provide a response, Defendant asks that Plaintiffs’ counsel
provide Defendant with information regarding the anticipated response.

We are available to meet and confer any time after 1:30 PM CST on Friday,
April 5, 2019. We appreciate your attention to these matters and look
forward to your response.
     CASE 0:18-cv-01643-JRT-HB Document 34-5 Filed 04/10/19 Page 6 of 6



April 4, 2019
Page 5




Sincerely,

IVERSON REUVERS CONDON



Paul D. Reuvers
(952) 548-7205
paul@irc-law.com
